ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                     )
                                                 )
Passaran Noori Construction Company              )     ASBCA No. 62694
                                                 )
Under Contract No. W91B4M-07-C-7144              )

APPEARANCE FOR THE APPELLANT:                          Mr. Jaweed Sharifi
                                                       CEO

APPEARANCES FOR THE GOVERNMENT:                       Scott N. Flesch, Esq.
                                                       Army Chief Trial Attorney
                                                      CPT Carlos S. Pedraza, JA
                                                       Trial Attorney

               OPINION BY ADMINISTRATIVE JUDGE PAUL ON THE
               GOVERNMENT’S MOTION FOR SUMMARY JUDGMENT

       This is an appeal of a contracting officer’s (CO) decision terminating appellant,
Passaran Noori Construction Company (PNCC) contract with the U.S. Army for the
convenience of the government. The Army has filed a motion for summary judgment,
contending that appellant’s claim is barred by the applicable statute of limitations,
41 U.S.C. § 7103(a)(4)(A). The Contracts Disputes Act (CDA), 41 U.S.C. §§ 7101-7109,
is applicable. We grant the government’s motion.

          STATEMENT OF FACTS (SOF) FOR PURPOSES OF THE MOTION *

       1. On August 9, 2007, the Kabul Regional Contracting Center, Camp Phoenix,
Afghanistan, awarded Contract No. W91B4M-07-C-7144 to PNCC at a fixed – price
amount of $567,037.51. The contractual efforts encompassed phase 3 of minor
construction as Camp Phoenix. (R4, tab 1 at 1-3)

       2. The contract stated: “Work is to begin no later than 15 days after demining
is completed.” It also provided: “The Contractor shall begin performance within
70 calendar days and complete if within 90 calendar days after receiving . . . notice to
proceed. (Id. at 1) The contractual performance period extended from October 11,
2007, to January 10, 2008 (id. at 3).



*   We cite these facts solely for purposes of resolving the government’s motion.
        3. There is no evidence that appellant commenced work on the project (R4, tab 2
at 1). In October 2009, the CO informed appellant of his intent to terminate the contract
at no cost to the government (R4, tab 8 at 1, tab 9 at 1).

       4. On April 19, 2010, the CO terminated the contract for the convenience of the
government. The CO issued a final decision on this date, which informed appellant of its
appeal rights. (R4, tab 4)

       5. On July 22, 2020, over 10 years after the final decision terminating the contract
was issued, appellant filed a certified claim, in a total amount of $452,347, with the CO.
In so doing, it acknowledged the CO’s decision to terminate the contract. (R4, tab 8 at 1)

       6. In October 26, 2020, the CO issued another final decision in which he rejected
appellant’s claim in its entirety. The CO stated, in part: “PNCC submitted its claim for
this contract 13 years after contract award, and 10 years after the termination for
convenience was issued. The [six]-year [s]tatute of limitations for submitting claims ran
out several years ago.” (R4, tab 9 at 1-2) This appeal followed.

                                           DECISION

Summary Judgment is appropriate where there is no genuine dispute of material facts and
the moving party is entitled to judgment as a matter of law. Mingus Constructors, Inc. v.
United States, 812 F.2d 1387, 1390 (Fed. Cir. 1989). Here, there is no genuine factual
dispute. The applicable statute of limitations, 41 U.S.C § 7103 (a)(4)(A), requires that
claims under the CDA must be filed within six years after their accrual. This guidance is
reiterated in FAR 33.206, INITIATION OF A CLAIM (OCT 1995). Here, the CO issued
a final decision terminating the contract on a no-cost basis in April 2010 (SOF ¶¶ 3-4).
Yet, appellant did not file its certified claim until July 2020 (SOF ¶ 5). In its reply brief,
appellant contends that the CO never informed it regarding where and how it could file
an appeal from his final decision terminating the contract. Appellant is mistaken. The
CO’s decision clearly informed it of its appeal rights (SOF ¶ 4). Accordingly, appellant’s
appeal must fail.




                                              2
                                   CONCLUSION

      The government’s motion for summary judgment is granted. The appeal is denied.

      Dated: July 29, 2021



                                                MICHAEL T. PAUL
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals

 I concur                                       I concur




 RICHARD SHACKLEFORD                            OWEN C. WILSON
 Administrative Judge                           Administrative Judge
 Acting Chairman                                Vice Chairman
 Armed Services Board                           Armed Services Board
 of Contract Appeals                            of Contract Appeals


      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 62694, Appeal of Passaran
Noori Construction Company, rendered in conformance with the Board’s Charter.

      Dated: July 29, 2021




                                              PAULLA K. GATES-LEWIS
                                              Recorder, Armed Services
                                              Board of Contract Appeals




                                          3